Exhibit 4(a) FPL GROUP, INC. AND THE BANK OF NEW YORKMELLON, as Purchase Contract Agent PURCHASE CONTRACT AGREEMENT DATED AS OF MAY 1, 2009 TIE SHEET Sectionof Trust Indenture Act of 1939, as amended Sectionof Purchase Contract Agreement 310(a) 7.8 310(b) 7.9(d) and (g), 11.8 310(c) Inapplicable 311(a) 11.2(b) 311(b) 11.2(b) 311(c) Inapplicable 312(a) 11.2(a) 312(b) 11.2(b) 313 11.3 314(a) 11.4 314(b) Inapplicable 314(c) 11.5 314(d) Inapplicable 314(e) 1.2 314(f) 11.1 315(a) 7.1(a) 315(b) 7.2 315(c) 7.1(e) 315(d)(1) 7.1(b) 315(d)(2) 7.1(b) 315(d)(3) 11.9 316(a)(1)(A) 11.9 316(a)(1)(B) 11.6 316(b) 6.1 316(c) 11.2 317(a) Inapplicable 317(b) Inapplicable 318(a) 11.1(b) * This Cross-Reference Table does not constitute part of the Purchase Contract Agreement and shall not affect the interpretation of any of its terms or provisions. TABLE OF CONTENTS Page ARTICLE I Definitions and Other Provisions of General Application SECTION 1.1. Definitions 1 SECTION 1.2. Compliance Certificates and Opinions 14 SECTION 1.3. Form of Documents Delivered to Purchase Contract Agent 15 SECTION 1.4 Acts of Holders; Record Dates 15 SECTION 1.5. Notices 16 SECTION 1.6. Notice to Holders; Waiver 17 SECTION 1.7 Effect of Headings and Table of Contents 18 SECTION 1.8. Successors and Assigns 18 SECTION 1.9. Separability Clause 18 SECTION 1.10. Benefits of Agreement 18 SECTION 1.11. Governing Law 18 SECTION 1.12. Legal Holidays 18 SECTION 1.13. Counterparts 19 SECTION 1.14. Inspection of Agreement 19 SECTION 1.15 Force Majeure. 19 SECTION 1.16. Waiver of Jury Trial. 19 ARTICLE II Certificate Forms SECTION 2.1. Forms of Certificates Generally 20 SECTION 2.2. Form of Purchase Contract Agent’s Certificate of Authentication 20 ARTICLE III The Units SECTION 3.1. Title and Terms; Denominations 20 SECTION 3.2. Rights and Obligations Evidenced by the Certificates 20 SECTION 3.3. Execution, Authentication, Delivery and Dating 21 SECTION 3.4. Temporary Certificates 22 SECTION 3.5. Registration; Registration of Transfer and Exchange 23 SECTION 3.6. Book-Entry Interests 24 SECTION 3.7. Notices to Holders 25 SECTION 3.8. Appointment of Successor Clearing Agency 25 SECTION 3.9. Definitive Certificates 25 SECTION 3.10. Mutilated, Destroyed, Lost and Stolen Certificates 25 SECTION 3.11. Persons Deemed Owners 27 SECTION 3.12. Cancellation 27 SECTION 3.13. Creation or Recreation of Treasury Units by Substitution of Treasury Securities 28 SECTION 3.14. Recreation of Corporate Units 30 SECTION 3.15. Transfer of Collateral upon Occurrence of Termination Event 33 SECTION 3.16. No Consent to Assumption 33 ARTICLE IV The Debentures SECTION 4.1 Payment of Interest; Rights to Interest Preserved; Interest Rate Reset; Notice 33 SECTION 4.2. Notice and Voting 35 SECTION 4.3. Substitution of the Treasury Portfolio for the Debentures 35 SECTION 4.4. Consent to Treatment for Tax Purposes 36 ARTICLE V The Purchase Contracts SECTION 5.1 Purchase of Shares of Common Stock 36 SECTION 5.2. Contract Adjustment Payments 38 SECTION 5.3. Deferral of Payment Dates for Contract Adjustment Payments 39 SECTION 5.4. Payment of Purchase Price 41 SECTION 5.5. Issuance of Shares of Common Stock 45 SECTION 5.6. Adjustment of Fixed Settlement Rate; Fundamental Change Early Settlement 46 SECTION 5.7. Notice of Adjustments and Certain Other Events 55 SECTION 5.8. Termination Event; Notice 56 SECTION 5.9. Early Settlement 56 SECTION 5.10 No Fractional Shares 59 SECTION 5.11. Charges and Taxes 59 ARTICLE VI Remedies SECTION 6.1 Unconditional Right of Holders to Receive Contract Adjustment Payments and to Purchase Shares of Common Stock 59 SECTION 6.2. Restoration of Rights and Remedies 60 SECTION 6.3. Rights and Remedies Cumulative 60 SECTION 6.4. Delay or Omission Not Waiver 60 SECTION 6.5. Undertaking for Costs 60 SECTION 6.6. Waiver of Stay or Extension Laws 61 ii ARTICLE VII The Purchase Contract Agent SECTION 7.1 Certain Duties and Responsibilities 61 SECTION 7.2. Notice of Default 62 SECTION 7.3. Certain Rights of Purchase Contract Agent 62 SECTION 7.4. Not Responsible for Recitals or Issuance of Units 64 SECTION 7.5. MayHold Units 64 SECTION 7.6. Money Held in Custody 64 SECTION 7.7. Compensation and Reimbursement 64 SECTION 7.8. Corporate Purchase Contract Agent Required; Eligibility 65 SECTION 7.9. Resignation and Removal; Appointment of Successor 65 SECTION 7.10. Acceptance of Appointment by Successor 67 SECTION 7.11 Merger, Conversion, Consolidation or Succession to Business 67 SECTION 7.12. Preservation of Information; Communications to Holders 67 SECTION 7.13. No Obligations of Purchase Contract Agent 68 SECTION 7.14. Tax Compliance 68 ARTICLE VIII Supplemental Agreements SECTION 8.1. Supplemental Agreements Without Consent of Holders 69 SECTION 8.2. Supplemental Agreements with Consent of Holders 69 SECTION 8.3. Execution of Supplemental Agreements 70 SECTION 8.4. Effect of Supplemental Agreements 71 SECTION 8.5. Reference to Supplemental Agreements 71 ARTICLE IX Consolidation, Merger, Sale, Conveyance, Transfer or Lease SECTION 9.1 Covenant Not to Consolidate, Merge, Sell, Convey, Transfer or Lease Property Except Under Certain Conditions 71 SECTION 9.2. Rights and Duties of Successor Entity 71 SECTION 9.3. Company Certificate and Opinion of Counsel Given to Purchase Contract Agent 72 ARTICLE X Covenants SECTION 10.1. Performance Under Purchase Contracts 72 SECTION 10.2. Maintenance of Office or Agency 72 SECTION 10.3. Company to Reserve Common Stock 73 SECTION 10.4. Covenants as to Common Stock 73 iii SECTION 10.5. Covenants of Holders as to ERISA 73 ARTICLE XI Trust Indenture Act SECTION 11.1. Trust Indenture Act; Application 74 SECTION 11.2. Lists of Holders of Units 74 SECTION 11.3. Reports by the Purchase Contract Agent 74 SECTION 11.4. Periodic Reports to Purchase Contract Agent 74 SECTION 11.5. Evidence of Compliance with Conditions Precedent 75 SECTION 11.6. Defaults; Waiver 75 SECTION 11.7. Conflicting Interests 75 SECTION 11.8. Direction of Purchase Contract Agent 75 EXHIBIT A Form of Corporate Unit Certificate EXHIBIT B Form of Treasury Unit Certificate EXHIBIT C Notice to Settle by Separate Cash iv PURCHASE CONTRACT AGREEMENT, dated as of May 1, 2009, between FPL Group, Inc., a Florida corporation (the “Company”), and The Bank of New York Mellon, a New York banking corporation, acting as purchase contract agent and attorney-in-fact for the Holders of Units from time to time (in any one or more of such capacities, the “Purchase Contract Agent”). RECITALS The Company has duly authorized the execution and delivery of this Agreement and the Certificates evidencing the Units. All things necessary to make the Purchase Contracts, when the Certificates are executed by the Company and authenticated, executed on behalf of the Holders and delivered by the Purchase Contract Agent, as provided in this Agreement, the valid obligations of the Company and the Holders, and to constitute these presents a valid agreement of the Company, in accordance with its terms, have been done. WITNESSETH: For and in consideration of the premises and the purchase of the Units by the Holders thereof, it is mutually agreed as follows: ARTICLE I Definitions and Other Provisions of General Application SECTION 1.1. Definitions For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Articlehave the meanings assigned to them in this Articleand include the plural as well as the singular, and nouns and pronouns of the masculine gender include the feminine and neuter genders; (b)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles in the United States; (c)the words “herein,” “hereof”and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section, Exhibit or other subdivision; and (d)the following terms have the meanings given to them in this Section1.1(d). “Act” when used with respect to any Holder, has the meaning specified in Section1.4. “Adjustment Factor” has the meaning specified in Section5.6(a)(9). “Affiliate” has the same meaning as given to that term in Rule405 of the Securities Act of 1933, as amended, or any successor rule thereunder. “Agreement” means this instrument as originally executed or as it may from time to time be supplemented or amended by one or more agreements supplemental hereto entered into pursuant to the applicable provisions hereof. “Applicable Market Value” has the meaning specified in Section5.1. “Applicable Ownership Interest in Debentures” means a 1/20th, or 5%, undivided beneficial ownership interest in $1,000 principal amount of Debentures that is a component of a Corporate Unit, and “Applicable Ownership Interests in Debentures” means the aggregate of each Applicable Ownership Interest in Debentures that is a component of all Corporate Units then Outstanding. “Applicable Ownership Interest in the Treasury Portfolio” means, with respect to each Corporate Unit and the U.S. Treasury securities in a Treasury Portfolio, (i)a 1/20, or 5%, undivided beneficial ownership interest in $1,000 face amount of U.S. treasury securities (or principal or interest strips thereof) included in the applicable Treasury Portfolio which matures on or prior to May 31, 2012, and (ii)for each scheduled Payment Date on the Debentures that occurs after the Special Event Redemption Date, the Mandatory Redemption Date or the Reset Effective Date in the case of a Successful Early Remarketing, as the case may be, and on or prior to the Purchase Contract Settlement Date, a 1/20, or 5% undivided beneficial ownership interest in $1,000 face amount of U.S. treasury securities (or principal or interest strips thereof) included in such Treasury Portfolio that mature on or prior to the Business Day immediately preceding such scheduled
